         Case 1:20-cr-00040-BAH Document 134 Filed 11/01/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     )
                                             )
       v.                                    )       Criminal No. 20-cr-00040 (BAH)
                                             )
JESSICA JOHANNA OSEGUERA                     )
GONZALEZ,                                    )
                                             )
       Defendant.                            )
                                             )

             DEFENDANT JESSICA JOHANNA OSEGUERA GONZALEZ’S
                 MOTION FOR ISSUANCE OF TRIAL SUBPOENAS

       Defendant Jessica Johanna Oseguera Gonzalez, by and through her undersigned counsel,

respectfully requests the Clerk of the Court issue 25 blank subpoenas for appearance before the

Honorable Beryl A. Howell at the United States District Court for the District of Columbia at

9:00 a.m. on the 14th day of December, 2020 to testify in the above-captioned case. A blank

subpoena with the trial information for the above-captioned case is attached hereto as Exhibit 1.

                                             Respectfully submitted,



                                                 /s/ Steven J. McCool
                                             STEVEN J. McCOOL
                                             D.C. Bar No. 429369
                                             JULIA M. COLEMAN
                                             D.C. Bar No. 1018085
                                             McCOOL LAW PLLC
                                             1776 K Street, N.W., Suite 200
                                             Washington, D.C. 20006
                                             Telephone: (202) 450-3370
                                             Fax: (202) 450-33346
                                             smccool@mccoollawpllc.com
                                             jcoleman@mccoollawpllc.com

                                             Counsel for Jessica Johanna Oseguera Gonzalez


                                                 1
          Case 1:20-cr-00040-BAH Document 134 Filed 11/01/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of November 2020, the foregoing was served

electronically on the counsel of record through the U.S. District Court for the District of

Columbia Electronic Document Filing System (ECF) and the document is available on the ECF

system.


                                                    /s/ Steven J. McCool
                                                 STEVEN J. McCOOL




                                            2
